Clifford F. Brown, J.
The issue herein is the quantum of evidence that a public official as plaintiff in a libel action must produce in order to withstand defendant’s motion for summary judgment.
The standard in this area of the law has been articulated by the United States Supreme Court in New York Times Co. v. Sullivan, (1964), 376 U. S. 254; St. Amant v. Thompson (1968), 390 U. S. 727; and by this court in Dupler v. Mansfield Journal (1980), 64 Ohio St. 2d 116, paragraph two of the syllabus, as follows:
“In considering defendant’s motion for summary judgment in a libel action brought by a public official, if the court finds that there is no genuine issue of material fact from which a reasonable jury could find actual malice with convincing clarity, it must enter judgment for defendant.”
The rationale for this standard is supported by Gertz v. Robert Welsh, Inc. (1974), 418 U. S. 323; Rosenbloom v. Metromedia Inc. (1971), 403 U. S. 29; Greenbelt Cooperative Publishing Assn., Inc. v. Bresler (1970), 398 U. S. 6, 10; Beckly Newspapers Corp. v. Hanks (1967), 389 U. S. 81; Garrison v. Louisiana (1964), 379 U. S. 64, 74; Washington Post Co. v. Keough (C.A. D.C. 1966), 365 F. 2d 965, 968; Driscoll v. Block (1965), 3 Ohio App. 2d 351; Nader v. de Toledano (C.A. D.C. 1979), 408 A. 2d 31.
Measured by the foregoing standard as established by au*48thoritative legal precedent, and adhering thereto, we find that this case raises no genuine issue of material fact based on evidence from which a reasonable jury could find actual malice with convincing clarity.
Accordingly, the judgment of the Court of Appeals is reversed.

Judgment reversed.

W. Brown, Sweeney, Locher and Krupansky, JJ., concur.
Celebrezze, C. J., and Holmes, J., dissent.